Exhibit 10.22 LOAN AGREEMENT THIS LOAN AGREEMENT (this “Agreement”) is made as of June 1, 2007 between STRATUS PROPERTIES INC., a Delaware corporation (“Borrower”), and HOLLIDAY FENOGLIO FOWLER, L.P., a Texas limited partnership (“Lender”). WHEREAS, Borrower and Lender desire to set forth herein the terms and conditions upon which Lender shall provide financing to Borrower; NOW, THEREFORE, the parties hereto hereby agree as follows: Section 1.Certain Definitions and Index to Definitions. A. Accounting Terms.Unless otherwise specified herein, all accounting terms used herein shall be interpreted, all accounting determinations hereunder shall be made, and all financial statements required to be delivered hereunder shall be prepared in accordance with GAAP and practices consistently applied. B. Definitions.Capitalized terms used herein shall have the respective meanings set forth in Schedule 1 attached hereto when used in this Agreement (including the Exhibits hereto) except as the context shall otherwise require.Schedule 1 is hereby made a part of this Agreement. Section 2.
